American Century Variable Portfolios, Inc. Prospectus Supplement VP Mid Cap Value Fund Supplement dated February 17, 2012 ¡ Prospectus dated May 1, 2011 The following replaces the Portfolio Managers section on page 4 of the prospectus. Portfolio Managers Phillip N. Davidson, CFA, Chief Investment Officer - Value Equity, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2004. Michael Liss, CFA, Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2004. Kevin Toney, CFA, Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2004. Brian Woglom, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2005. The following replaces The Fund Management Team section on page 8 of the prospectus. The Fund Management Team The advisor uses teams of portfolio managers and analysts to manage funds. The teams meet regularly to review portfolio holdings and discuss purchase and sale activity. Team members buy and sell securities for a fund as they see fit, guided by the fund’s investment objective and strategy. The portfolio managers on the investment team who are jointly and primarily responsible for the day-to-day management of the fund are identified below. Phillip N. Davidson Mr. Davidson, Chief Investment Officer - Value Equity - Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2004. He joined American Century Investments in 1993 as a portfolio manager. He has a bachelor’s degree in finance and an MBA from Illinois State University. He is a CFA charterholder. Michael Liss Mr. Liss, Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2004. He joined American Century Investments in 1998 and became a portfolio manager in 2004. He has a bachelor’s degree in accounting and finance from Albright College and an MBA in finance from Indiana University. He is a CFA charterholder and a CPA. Kevin Toney Mr. Toney, Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2004. He joined American Century Investments in 1999 and became a portfolio manager in 2006. He has a bachelor’s degree from the University of Virginia and an MBA from The Wharton School at the University of Pennsylvania. He is a CFA charterholder. Brian Woglom Mr. Woglom, Portfolio Manager, has been a member of the team that manages the fund since 2005. He joined American Century Investments in 2005 as an investment analyst and became a portfolio manager in 2012. He has a bachelor’s degree from Amherst College and an MBA from the Ross School of Business, University of Michigan. He is a CFA charterholder. The statement of additional information provides additional information about the accounts managed by the portfolio managers, the structure of their compensation and their ownership of fund securities. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-746951202
